             Case 2:19-cr-00133-DMC Document 11 Filed 07/15/19 Page 1 of 2


1    McGREGOR W. SCOTT
     United States Attorney
2    STEPHEN S. CODY
     Special Assistant U.S. Attorney
3    CHRISTOPHER S. HALES
     Assistant U.S. Attorney
4    501 I Street, Suite 10-100
     Sacramento, CA 95814
5    (916) 554-2700
6

7

8                              UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,            ) 3:19-po-00113-DMC
                                          )
12                     Plaintiff,         ) DESIGNATION OF COUNSEL
                                          )
13         v.                             )
                                          )
14   ANDREW D. PETERSON,                  )
                                          )
15                     Defendant.         )
                                          )
16                                        )
17

18         Plaintiff United States of America requests that Special
19   Assistant U.S. Attorney Stephen S. Cody be designated as counsel of
20   record in this action.
21

22   Dated: July 15, 2019                  McGREGOR W. SCOTT
                                           United States Attorney
23

24                                  By:     /s/ Stephen S. Cody ______
                                           STEPHEN S. CODY
25                                         Special Assistant U.S. Attorney
26

27

28


     DESIGNATION OF COUNSEL                     1              U.S. v. STEPHEN J. NOEL
         Case 2:19-cr-00133-DMC Document 11 Filed 07/15/19 Page 2 of 2



                                PROOF OF SERVICE BY MAIL



       The undersigned hereby certifies that she is an employee in the Office of the United

States Attorney for the Eastern District of California and is a person of such age and discretion to

be competent to serve papers.

       That on July 15, 2019, she served a copy of the Designation of Counsel by placing said

copy in a postage paid envelope addressed via first class mail to the person hereinafter named, at

the place and address stated below, which is the last known address, and by depositing said

envelope and contents in the United States Mail at Sacramento, California.



Addressee(s):

Andrew D. Peterson
P.O. Box 501
Hayfork, CA 96041


Dated: July 15, 2019                                 _/s/ Sherri Swanson
                                                     SHERRI SWANSON
                                                     Paralegal Specialist
